--------------------------------------------------------------------------------

Exhibit 10.2

 
GENERAL COMMERCIAL AGREEMENT
 
To: China Merchants Bank Co., Ltd.
 
The following terms and conditions (both Part A and Part B) are agreed between
each party signing this Agreement as customer (each a "Customer") and China
Merchants Bank Co., Ltd. (the "Bank" which includes all the branches and
offices of China Merchants Bank Co., Ltd. wherever situated), on the date
specified in the Schedule to this Agreement.
 
(Part A - General Provisions)
 
1.
Definitions and Interpretation

 
1.1
In this Agreement:-

 
"assets" includes present and future properties, revenues and rights of every
description;
 
"Documents" means any documents, bills of exchange, negotiable instruments,
documents of title, transport documents,
 
insurance policies, delivery orders, godown warrants and any other documents
processed or handled through the Bank; and
 
"Exchange Rate" means the rate for converting one currency into another currency
which the Bank determines to be prevailing in the relevant foreign exchange
market at the relevant time, such determination to be conclusive and binding
on the Customer.
 
1.2
Unless a contrary indication appears, a reference in this Agreement to:-

 

 
(a)
a person includes an individual, a company, sole proprietorship, partnership or
body unincorporated and its successors and assigns;

 
(b)
any document includes a reference to that document as amended, varied,
supplemented, replaced or restated from time to time;

 
(c)
a provision of law is a reference to that provision as amended or re-enacted;
and

 
(d)
a Clause or Schedule is a reference to a clause of or a schedule to this
Agreement.

 
1.3
The obligations and liabilities of the Customer to the Bank include all its
past, present and future, actual and contingent obligations and liabilities to
the Bank, whether incurred alone or jointly with another. If this Agreement is
executed by more than one person as Customer, the obligations and liabilities of
each Customer under this Agreement are joint and several.

 
1.4
Each of the rights, powers and remedies given to the Bank under this Agreement
are in addition to all other rights, powers and remedies given to it or by
virtue of any other security, statute or rule of law.

 
1.5
Unless the context otherwise requires, words importing the singular include the
plural and vice versa and the neuter gender includes the other genders.

 
1.6
The headings in this Agreement are for convenience only and are to be ignored in
construing this Agreement.

 
2.
Application

 
2.1
The terms and conditions contained herein shall apply to any banking facilities
or services which the Bank, in its sole discretion, may agree to make available
to such extent and in such manner as the Bank thinks fit and shall be subject to
such other terms and conditions which may be specified by the Bank from time to
time in other documents, agreements or applications.

 
2.2
In the event of any conflict or inconsistency between the terms and conditions
contained herein and the provisions of any agreement between the Customer and
the Bank, the latter shall prevail.

 
3.
Repayment on Demand and Cancellation

 
3.1
The Customer shall on demand pay to the Bank all monies which are now or will in
the future become due, owing or payable to the Bank by the Customer (whether as
principal or surety, alone or jointly with any other person).

 
3.2
Upon such demand being made or the breach of any of the terms and conditions of
this Agreement or any other agreement(s) between the Customer and the Bank, all
banking facilities and accommodations granted to the Customer by the Bank
shall be automatically cancelled and all sums payable to the Bank shall become
immediately due and payable.

 
4.
Payments

 
4.1
All payments by the Customer to the Bank shall be made without any set-off,
counterclaim, deduction, withholding or condition of any kind. If the Customer
is compelled by law to make any withholding, or deduction, the sum payable by
the Customer shall be increased so that the amount actually received by the Bank
is the amount it would have received if there had been no such withholding or
deduction.

 
4.2
Payment by the Customer to the Bank shall be in the currency of the relevant
liability or, if the Bank so agrees in writing, in a different currency, in
which case the conversion to that different currency shall be made at the
Exchange Rate. The Customer shall be liable for any shortfall if the converted
currency is less than the outstanding liability.

 
4.3
Any monies paid to the Bank in respect of the Customer's obligations may be
applied in or towards satisfaction of the same or placed to the credit of a
suspense account with a view to preserving the Bank's rights to prove for the
whole of the Customer's outstanding obligations.

 
4.4
If any payments paid to the Bank in respect of the Customer's obligations are
required to be repaid by virtue of any law relating to insolvency, bankruptcy or
liquidation or for any other reason, the Bank shall be entitled to recover such
sums from the Customer as if such monies had not been paid.

 
4.5
No payment to the Bank pursuant to any judgment, court order or otherwise shall
discharge the obligation of the Customer in respect of which it was made unless
and until payment in full has been received in the currency in which it is
payable hereunder and to the extent that the amount of any such payment shall,
on actual conversion into such currency at the Exchange Rate, fall short of the
amount of the obligation expressed in that currency, the Customer shall be
liable for the shortfall.

 

 
1

--------------------------------------------------------------------------------

 
 
5.
Drawings Against Uncleared Effects

 
5.1
If the Bank permits the Customer to draw against funds to be collected or
transferred from any account(s), the Customer shall on demand reimburse the Bank
in full the amount so drawn if the Bank does not receive the funds in full at
the time the Bank ought to have received the same or if, after the Bank has
accepted the transfer, the Bank is prevented from collecting or freely dealing
with the funds in accordance with usual banking practice.

 
6.
Treasury Facilities

 
6.1
Any foreign exchange, options, futures, swaps or other structured or derivatives
products ("Treasury Products") applications will only be considered by the Bank
subject to its receipt of the documentation that the Bank may require from time
to time.

 
6.2
The terms included or referred to in the relevant confirmation issued by the
Bank shall apply to all Treasury Products transactions between the Customer and
the Bank.

 
6.3
The Customer warrants that it will enter into any transaction with the Bank
solely in reliance upon its own judgement and at its own risk, and the Bank
shall not be responsible for any loss incurred by the Customer, whether or not
acting on advice received from the Bank.

 
6.4
The Bank may from time to time mark the Customer's outstanding Treasury Products
contracts to market by reference to the prevailing market rate or quotation in
order to calculate the Customer's gain or loss under the contracts. If the Bank
determines that the Customer has incurred a loss under any such contracts by the
then prevailing mark-to-market calculation, the Customer shall forthwith pay
such sum or deliver such collaterals as required by the Bank to cover such loss.

 
6.5
The Bank has the right to close out and/or terminate any or all outstanding
Treasury Products contracts of the Customer if

 

 
(a)
the Customer fails to perform any terms of this Agreement including its default
in payment;

 
(b)
the Customer shall become insolvent or generally suspended payment of any debt
when due or subject to any bankruptcy or winding-up petition; or

 
(c)
any circumstances have arisen or continued which, in the Bank's opinion, might
adversely affect the Bank's position under the relevant contracts.

 
Upon closing-out or termination of the Treasury Products contracts, the Customer
shall pay to the Bank any loss incurred under those contracts. Such loss shall
be determined by the Bank (acting in good faith) based on the replacement market
value of the contracts so closed-out or terminated, which determination shall be
binding and conclusive on the Customer.
 
7.
Bills of Exchange Negotiation

 
7.1
If the Bank agrees to purchase or negotiate any bills of exchange or negotiable
instruments of which the Customer is a party, the Customer agrees to guarantee
the full payment at maturity of such instruments and to indemnify the Bank
against any losses or expenses on a full indemnity basis.

 
7.2
The Customer agrees to waive the requirement for the Bank to give notice of
dishonour and/or to note and protest any dishonoured instruments without
affecting the Bank's right of recourse against the Customer.

 
8.
Security

 
8.1
The Bank holds all assets of the Customer including those assets held to the
Bank's order or for account of the Customer (whether for safe custody,
collection, security or for any specific purpose or generally) as continuing
security for the payment and discharge of all the Customer's obligations and
liabilities to the Bank.

 
8.2
The Bank may (at any time, without prior notice to the Customer or any other
person and in such manner as the Bank thinksfit) sell, dispose of or otherwise
deal with any of the assets of the Customer the subject of the security hereby
created.

 
8.3
The Bank may apply the net proceeds of any sale, disposition or dealing in or
towards discharge of the Customer's obligations to the Bank in whatever priority
that the Bank may determine.

 
8.4
The Customer shall, upon demand by the Bank:

 

 
(a)
provide such further security in form and value as may be required in the
opinion of the Bank sufficient to secure any of the Customer's obligations and
liabilities to the Bank; and

 

 
(b)
execute and deliver to the Bank any documents in form and substance satisfactory
to the Bank over any of the Customer's assets as the Bank specifies in any such
demand.

 
9.
Interest, Commission and Fees

 
9.1
The Bank shall charge interest on any sum(s) outstanding or owing by the
Customer from time to time. Unless otherwise specified, interest will accrue on
a daily basis and shall be calculated, compounded and payable on such basis and
in such manner as the Bank may determine at its absolute discretion.

 
9.2
The Bank may charge default interest (at such rate or rates as the Bank may
determine) on any monies not paid by the Customer when due. The obligation of
the Customer to pay default interest on overdue amounts shall continue until all
sums owing by the Customer to the Bank have been paid in full.

 
9.3
The Customer shall pay to the Bank on demand the Bank's commissions, fees and
other charges in connection with the banking facilities or services provided by
the Bank.

 
10.
Funds Transfer and Electronic Banking

 
10.1
For any software or test key provided by the Bank to the Customer, the Customer
undertakes that:

 

 
(a)
it acknowledges that it does not own any rights in the software and/or test key;

 
(b)
that the software and/or test key are licensed on an exclusive non-transferable
basis to the Customer for use only in relation to services provided by the Bank;

 
(c)
it will not sell or otherwise transfer any of the software and/or test key, or
share its use with any third party or copy it without the Bank's prior written
consent; and


 
2

--------------------------------------------------------------------------------

 
 

 
(d)
it will keep the software and/or test key and all relevant information secure
and confidential and will not allow any person to assess it other than the
Customer's staff and agents who need to do so in connection with the services
provided by the Bank and will ensure that they will also keep such information
confidential.

 
10.2
The Customer agrees that any instructions given to the Bank shall be subject to
such terms and conditions, administrative rules, guidelines and procedures
governing funds transfer services as the Bank may from time to time establish
and distribute. The Customer shall strictly follow all such administrative
rules, guidelines and procedures and bear all the consequences for its failure
to do so.

 
10.3
Without prejudice to and in addition to Clauses 11 and 13, the Customer shall
indemnify and hold the Bank, its officers, employees and agents harmless from
and against any loss, damages, claims or other consequences which may arise or
result from providing any funds transfer services for the Customer by the Bank,
save where caused directly by negligence on the part of the Bank.

 
11.
Cost and Expenses

 
11.1
The Customer shall pay to the Bank on demand and indemnify against the Bank all
costs and expenses (including legal costs) in connection with the performance,
perfection or enforcement of or preservation of rights under this Agreement or
any security provided by the Customer or any third party in respect of the
Customer's obligations to the Bank.

 
11.2
These costs and expenses are payable by the Customer notwithstanding that the
Customer's applications for the banking facilities are not accepted or the
banking facilities are cancelled, modified or withdrawn at any time before
completion of the relevant transaction.

 
12.
Insurance and Valuation

 
12.1
The Customer shall maintain insurance coverage against loss and damages
(insurable value and types of risks are determined by the Bank from time to
time) with insurance companies acceptable to the Bank with respect to assets in
which the Bank has an interest failing which the Bank may cover the insurance at
the expense of the Customer.

 
12.2
The Bank's interest shall be duly noted on the policies or relevant insurance
documents and the amount due under any insurance shall be paid to the Bank. The
Customer shall, upon request, lodge with the Bank all evidence of such
insurance.

 
12.3
For real properties charged to the Bank, a full valuation report is required
before the banking facilities are utilized and an updated valuation report is
required at any time that the Bank may think fit. All the valuation fees are for
the account of the Customer.

 
13.
Indemnity

 
13.1
The Customer shall indemnify the Bank and keep the Bank indemnified against all
claims, demands, actions, liabilities, damages, costs, losses and expenses or
other consequences which may arise or result from providing the banking
facilities or services to the Customer, save where caused directly by negligence
on the part of the Bank.

 
13.2
The Customer shall, upon request by the Bank, forthwith appear and defend at its
own cost and expense any action which may be brought against the Bank in
connection with any banking facilities or services provided by the Bank to the
Customer.

 
14.
Set-Off

 
14.1
The Bank may, at any time and without notice, combine or consolidate all the
Customer's accounts with the Bank, its holding company or subsidiaries or
associated companies and apply any credit balance to which the Customer is
entitled in or towards satisfaction of any obligation and liabilities (whether
or not matured, actual, future, contingent, unliquidated or uncertained) owed by
the Customer to the Bank, regardless of the currency, the place of payment or
the office through which the Bank is acting.

 
14.2
For this purpose, the Bank is authorised to purchase, at the Exchange Rate, such
other currencies as may be necessary to effect such application with the monies
standing to the credit of such accounts. The Customer shall be liable for any
shortfall if the converted currency is less than the outstanding liability.

 
14.3
If any of the Customer's obligations and liabilities owed to the Bank is
unliquidated or unascertained, the Bank may set off an amount estimated by it in
good faith to be the amount of that obligation.

 
15.
Lien and Power of Sale

 
The Bank shall have a lien on all property of the Customer coming into the
possession or control of the Bank, for custody or any other reason and whether
or not in the ordinary course of banking business, with power for the Bank to
sell such property to satisfy any obligations owed by the Customer to the Bank.
 
16.
Disclosure

 
16.1
Any personal data relating to the Customer may be used and disclosed for such
purposes and to such persons as may be in accordance with the Bank's policies on
the use and disclosure of personal data set out in statements, circular, terms
and conditions or notices made available by the Bank to its customers from time
to time. (This sub-clause does not apply if the Customer is a limited company.)

 
16.2
The Bank is authorised to disclose and transfer from time to time all
information in connection with the Customer's accounts and business with the
Bank (including credit balances and any security given) to:

 

 
(a)
its holding company and any of its offices, branches, related companies or
associates;

 
(b)
any actual or proposed participant or sub-participant in, or assignee or novatee
of the Bank's right in relation to the banking facilities and/or Customer's
accounts;

 
(c)
any agent, contractor or third party service provider which provides services of
any kind to the Bank in connection with the operation of its business;

 
(d)
any financial institution with which the Customer has or proposes to have
dealings to enable credit checks to be conducted on the Customer; or

 
(e)
any actual or proposed guarantor or security provider (or their adviser).


 
3

--------------------------------------------------------------------------------

 
 
The Customer also consents to the disclosure of any of its information by the
Bank or any of its related or associated companies if required or permitted to
do so by any law, regulation, court order or any regulatory authority in any
jurisdiction.
 
17.
Customer's Consent

 
The Customer consents and acknowledges that the Bank may provide the following
information to any individual guarantor or other security provider in respect of
any banking facilities extended to the Customer:
 

 
(a)
a copy of the contract evidencing the obligations to be guaranteed or secured or
a summary of such contract;

 
(b)
a copy of any formal demand for overdue payment which may by sent to the
Customer after it has failed to settle an overdue amount; and

 
(c)
from time to time on request by the guarantor or provider of security, a copy of
the Customer's latest statement of account or other information showing the
financial status of the Customer and/or credit facilities extended to
the Customer.

 
18.
Authorisation

 
18.1
The Customer hereby authorises the Bank to appoint any other person (including
correspondent, agent or third party contractor) in relation to the banking
facilities or services and the Bank may delegate any of its powers in this
Agreement to such person.

 
18.2
To secure due performance of obligations by the Customer under this Agreement,
the Customer irrevocably and unconditionally authorises the Bank to be the
Customer's true and lawful representative (with full power of delegation and
substitution) to execute, sign and do all documents, acts and things (in the
name of the Customer or otherwise) for carrying out any of the Customer's
obligations or for exercising the Bank's rights under this Agreement.

 
18.3
The Customer irrevocably authorises the Bank to debit any of its accounts
maintained with the Bank for any sums due or owing to the Bank.

 
19.
Evidence and Calculation

 
Any certificate, notice of confirmation of a contract or determination by the
Bank of a rate, amount or particulars of the relevant contract under this
Agreement is, in the absence of manifest error, conclusive of the matters to
which it relates.
 
20.
Limitation on Liability

 
20.1
The Bank, its agent and correspondent shall not be liable to the Customer for
any action taken or not taken by them unless directly caused by their negligence
or misconduct.

 
20.2
Notwithstanding that the Customer may have given instructions to the contrary,
the Bank shall not be liable to the Customer for any loss or damage which may
have caused by the Bank acting in accordance with applicable laws, regulations
or rules or with the terms and conditions of the Bank's agreements with other
financial institutions regarding the business dealings with those institutions.

 
21.
Continuing Agreement, Waivers and Remedies

 
21.1
This is a continuing agreement and all the rights, powers and remedies under
this Agreement shall apply to all the Customer's obligations to the Bank
notwithstanding any event affecting the capacity of the Customer to be bound by
this Agreement.

 
21.2
This rights of the Bank hereunder:-

 

 
(a)
may be exercised as often as necessary;

 
(b)
are accumulative and not exclusive of its rights under the general law; and

 
(c)
may be waived only in writing and specifically.

 
Delay in exercising or non-exercise of any such rights is not a waiver of that
right.
 
22.
Severability

 
If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, that shall not affect the legality, validity
or enforceability of any other provision of this Agreement or the legality,
validity or enforceability of such provision in any other jurisdiction.
 
23.
Further Obligations

 
Nothing herein shall impose any obligation on the Bank to provide or continue
any banking facilities or other accommodation or services to the Customer. Any
of the banking facilities granted by the Bank to the Customer may be terminated,
discontinued or restructured by the Bank at its absolute discretion with or
without notice to the Customer.
 
24.
Variation

 
The Bank may, at its absolute discretion, by notice to the Customer vary, amend
or supplement any of the terms of this Agreement. Such variation, amendment or
supplement shall take effect on the date of the notice setting out details of
such variation, amendment or supplement or, if later, the date specified in the
notice.
 
25.
Change in Constitution or Partnership

 
25.1
All securities, agreements, obligations given or undertaken by the Customer
shall continue to be valid and binding notwithstanding any change in the
constitution of the Customer, by amalgamation, consolidation, reconstruction or
otherwise.

 
25.2
If the Customer is a partnership, the dissolution of the partnership for any
reason shall not affect the liabilities of the Customer as partner(s) until the
Bank receives written notice from the Customer to such effect but no notice
shall affect the Customer's liability for any transaction made prior to the
Bank's receipt of such notice.

 
25.3
In the case of the death of a partner, the liability of the estate of the
deceased partner to the Bank shall cease only with regard to transactions made
with the Bank subsequent to the receipt by the Bank of written notice of the
death of the deceased partner.

 
26.
Assignment

 
26.1
The Customer may not assign or transfer all or any of its rights, benefits or
obligations under or referred to in this Agreement without the Bank's prior
written consent.


 
4

--------------------------------------------------------------------------------

 
 
26.2
The Bank may at any time assign or transfer to any person all or any of its
rights, benefits or obligations under or referred to in this Agreement or change
its lending office.

 
27.
Notices

 
27.1
Any notice given by the Bank to the Customer shall be deemed to have been
received:-

 

 
(a)
if delivered personally, at the time of delivery;

 
(b)
if sent by post, two or seven working days after posting to an address in Hong
Kong or overseas respectively; and

 
(c)
if by facsimile or e-mail, when confirmed by an activity report confirming the
facsimile number or e-mail address to which such notice was successfully sent.

 
27.2
The address, facsimile number and/or e-mail address of the Customer are those
set out in this Agreement or those last known to the Bank.

 
27.3
Any notice by the Customer to the Bank shall be deemed to have been given only
on actual receipt.

 
28.
Governing Law and Jurisdiction

 
This Agreement is governed by and shall be construed in accordance with the laws
of Hong Kong Special Administrative Region ("Hong Kong"). The Customer hereby
irrevocably submits to the non-exclusive jurisdiction of the Hong Kong.
 
(Part B - Trade Finance Provisions)
 
1.
Application

 
1.1
Each documentary credit shall be subject to the Uniform Customs and Practice for
Documentary Credits ("UCP") of the International Chamber of Commerce ("ICC")
(including eUCP, if applicable) as are in effect from time to time.

 
1.2
Each standby letter of credit shall be subject to the UCP or International
Standby Practices ("ISP") of the ICC (as stipulated in the relevant application
form(s) or the text of the instrument) as are in effect from time to time.

 
1.3
Each guarantee, bond or payment undertaking issued by the Bank shall be subject
to ISP, Uniform Rules for Demand Guarantees ("URDG") of the ICC as are in effect
from time to time or the governing law as stipulated in the relevant application
form(s) or the text of the instrument.

 
1.4
Collection (either documentary or clean) shall be subject to the Uniform Rules
for Collections ("URC") of the ICC as are in effect from time to time.

 
1.5
In the event of any conflict or inconsistency between this Agreement and the
UCP, ISP, URC, URDG or any other ICC rules, this Agreement shall prevail.

 
2.
Commercial Documentary Credits / Standby Letters of Credit / Guarantees / Bonds
/ Indemnities or the like (the "Undertakings")

 
2.1
The Bank is authorised to accept and pay all documents drawn or purporting to be
drawn and presented or negotiated under each of the Undertakings issued by the
Bank.

 
2.2
The Bank may restrict negotiations of any documentary credit or standby letter
of credit to its own offices or to any correspondent or agent of its choice.

 
2.3
The Customer will reimburse the Bank on demand any amount paid by the Bank and
will pay the Bank no later than the applicable date an amount equal to the
amount due under each of the Undertakings issued by the Bank or any bills of
exchange accepted by the Bank under any inward collection transactions.

 
2.4
The Customer agrees that the Bank is fully entitled to reject any discrepant
documents presented under any of the Undertakings notwithstanding that the
Customer may have waived such discrepancies.

 
2.5
The Customer agrees that the Bank may, at its sole discretion and without notice
or consent from the Customer, amend the terms and conditions submitted by the
Customer and/or insert additional terms and conditions into the Undertakings as
the Bank thinks appropriate including cancellation of the whole or any unused
balance of any Undertakings issued by the Bank.

 
2.6
The Customer agrees and undertakes to examine the customer copy of each of the
Undertakings issued by the Bank and irrevocably agrees that failure to give a
notice of objection about the contents of the Undertakings within 10 calendar
days after the sending of the customer copy of the Undertakings to the Customer
by the Bank shall be deemed to have agreed to waive any rights to raise
objections or pursue any remedies against the Bank in respect thereof.

 
3.
Back-to-back Credit

 
3.1
If the Bank issues any documentary credit for the account of the Customer
("Back-to-Back Credit") against the support of a documentary credit issued in
favour of the Customer ("Master Credit"), the Bank is authorised (but not
obliged) to:-

 

 
(a)
retrieve the documents presented under the Back-to-Back Credit and to take any
actions that the Bank thinks appropriate for the drawing of the Master Credit;

 
(b)
negot iate or discount the Master Credit; and

 
(c)
apply the proceeds of the Master Credit to pay the corresponding drawing(s)
under the Back-to-Back Credit irrespective of discrepancies in any of the
presented documents (all of which, if any, are hereby waived).

 
3.2
The Customer shall not, without the Bank's prior written consent, assign the
proceeds of any Master Credit to any other party or accept or reject any
amendment to any Master Credit.

 
4.
Assignment of Export Credit Proceeds

 
If the Bank makes a loan to the Customer against an export documentary credit
deposited by the Customer with the Bank, the Customer shall absolutely assign
all its rights, title, interests and benefits in and to all the proceeds of such
documentary credit as continuing security for the payment and discharge of the
Customer's obligations and liabilities to the Bank under this Agreement. All
monies received by the Bank in respect of such documentary credit shall be
applied to discharge the obligations and liabilities of the Customer in such
order and manner as the Bank determines.

 
5

--------------------------------------------------------------------------------

 
 
5.
Export Documents

 
5.1
Notwithstanding the provisions of the UCP or other ICC rules, the Customer
hereby expressly agrees that the Bank will have full recourse against it and it
will reimburse the Bank on demand for any advances (including purchase,
negotiation or financing of any draft(s) and/or documents) against any Documents
which have not been duly taken on presentation or in respect of which payment
has not been duly made to the Bank on the due date due to whatever reason.

 
5.2
The Customer will refund to the Bank on demand for any monies received by the
Customer under any guarantee or indemnity countersigned or issued by the Bank
covering discrepancies of the Documents if such Documents are subsequently
not accepted or not paid due to whatever reason.

 
6.
Pre-Shipment Loan

 
6.1
In respect of any pre-shipment loan application, the Customer undertakes to
present to the Bank the Documents for negotiation/ presentation properly drawn
and conforming to the terms and conditions of the export documentary credit
referred to in such application as soon as available and in any case not later
than the latest presentation period stipulated in the credit.

 
6.2
If the Customer fails to deliver the Documents to the Bank on or before the
agreed date mentioned above, the Customer shall immediately pay to the Bank in
full all advances made by the Bank pursuant to the relevant pre-shipment loan
together with all interest accrued.

 
7.
Pledge of Goods

 
7.1
In consideration of the banking facilities extended by the Bank, the Bank shall
have a pledge on the goods or Documents relating to the goods until all the
obligations owed by the Customer to the Bank have been fully discharged.

 
7.2
The pledge shall be a continuing security, in addition to any other security
held by the Bank and the Bank is authorised to sell, dispose of or otherwise
deal with any of the goods or Documents subject to the pledge.

 
7.3
The risks in the goods shall be with the Customer and the Bank shall not be
responsible for any loss or damage or depreciation in value of any goods or
Documents held by the Bank as security.

 
8.
Release of Pledged Goods

 
If any goods or Documents relating to goods pledged to the Bank are released to
the Customer or to its order, the Customer shall execute and deliver to the Bank
trust receipts in form and substance satisfactory to the Bank together with any
other documentation that the Bank may require.
 
9.
Trust Receipts

 
9.1
For shipping or other documents in respect of such pledged goods which have been
handed over to the Customer, the Customer shall hold such goods, bills of lading
or other transport documents, certificates or receipts on trust for the Bank and
shall sign a trust receipt agreement in the form required by the Bank. The Bank
and/or its agent may at any time inspect such goods and take possession thereof
and the Customer shall arrange for the inspection and possession by the Bank.

 
9.2
For goods held by the Customer on trust for the Bank, the Customer shall dispose
of such goods only to bona fide buyers for full value and on normal commercial
terms. Proceeds of the goods shall be received and held by the Customer on
trust for the Bank.

 
10.
Shipping Guarantees

 
10.1
If the Bank, at the request of the Customer, countersigns or issues letters of
guarantee or indemnity covering the release of goods without production to the
shipping companies, carriers or forwarding agents of the relevant bills of
lading or other transport or title documents, the Customer undertakes that:

 

 
(a)
it will use its best endeavours to obtain the relevant bills of lading,
transport or title document;

 
(b)
upon receipt of the bills of lading, transport or title documents, the Customer
shall deliver them to the Bank and procure the release of the Bank from any
shipping guarantee or indemnity given and the return of the relevant shipping
guarantee or indemnity to the Bank for cancellation;

 
(c)
it will waive all discrepancies that may appear in the import documents and
accept all such documents presented under the relevant documentary credit; and

 
(d)
it will, on demand by the Bank, deposit with the Bank such sum of money or
security equal to the Bank's obligations in respect of the shipping guarantees
or indemnities given by the Bank until they are released and returned to the
Bank.

 
10.2
The Customer authorises the Bank to honour any relevant drawings without
examining the presented Documents and to endorse and countersign in the
Customer's name or otherwise all relevant bills of lading, title documents,
transport documents, insurance documents or any negotiable instruments as the
Bank thinks appropriate.

 
11.
Undertakings

 
The Customer represents and undertakes to the Bank that:-
 

 
(a)
it will provide the Bank with evidence of insurance acceptable to the Bank for
all the transactions that the Customer is responsible for covering the relevant
insurance;

 
(b)
it will not accept any amendments to any Master Credit, Back-to-Back Credit or
export documentary credit provided under any pre-export credit facility without
the Bank's prior written consent;

 
(c)
it is the sole beneficial owner of the goods and Documents and no goods or
Documents pledged or hypothecated to the Bank are or shall be subject to any
lien or charge in favour of any other person;

 
(d)
it will pay all costs of and incidental to the transportation, insurance and
storage of the goods and the cost of compliance with any reserve or similar
requirement which may be imposed on or in connection with any Undertakings;

 
(e)
it will not encumber, transfer, sell, dispose of or otherwise deal with the
Documents and/or the goods except as directed by or with the prior consent of
the Bank;

 
(f)
it will not take any action which might prejudice the value of the goods and/or
the effectiveness of the pledge;

 
(g)
it will keep the goods and/or the sales proceeds of the goods separate from any
other property or accounts respectively of the Customer or other persons;


 
6

--------------------------------------------------------------------------------

 
 

 
(h)
it will, at the request of the Bank, provide the Bank with such information
concerning the Documents, and any sales proceeds holding on trust for the Bank;

 
(i)
it will keep the Bank informed of the whereabouts of the goods and of any change
in the condition, market price, quality or quantity of the goods; and

 
(j)
it will execute such documents and performs such acts as the Bank may consider
expedient in connection with the exercise of its powers and rights hereunder.

 
12.
Authorisation

 
The Customer hereby expressly authorises the Bank:-
 

 
(a)
to make payment forthwith when due or on demand under any Undertakings issued by
the Bank and to debit the Customer's accounts for such payment without reference
to the Customer or any other person;.

 
(b)
to apply any export proceeds or monies received by the Bank for the Customer to
discharge any sum owing or payable to the Bank by the Customer in such order and
manner that the Bank determines;

 
(c)
to land, ship, store, insure and to inspect the goods at any time; and

 
(d)
to notify any other person of its interest in the Documents and the goods.

 
13.
Limitation on Liability

 
13.1
The Bank and/or its agent, acting in good faith and in accordance with its
normal policy or practice is entitled to honour claims drawn under any
documentary credit issued by the Bank at the request of the Customer
notwithstanding that the Bank and/ or its agent is not obliged or ought to
reject such claims under the documentary credit or standby letter of credit
and/or the applicable edition of UCP, ISP or other ICC rules on the ground that
there are discrepancies.

 
13.2
The Bank is not responsible for any goods, Documents or items in its possession
beyond the exercise of reasonable care and shall not be held liable for the
default or negligence of any selected agent (provided that the Bank has
exercised reasonable care in appointing such agent) or correspondent or for any
losses incurred in transit.

 
SCHEDULE
 
Date of execution:  __________________________________________________________
 
Details of Process Agent:
Name:                                                                                            
Fax:  _____________________________________________
(if applicable#)
Address:  _____________________________________________________________________
                 
_____________________________________________________________________
 
Details of the Customer: (1)
Name:                                                                                            
Fax:  _____________________________________________
 
Type: Individual/Sole Proprietor/Partnership/Limited Company*
 
Address:  _____________________________________________________________________
_________________________________________________E-mail:
____________________________
 
(2)   Name:                                                                                            
Fax:  _____________________________________________
 
Type: Individual/Sole Proprietor/Partnership/Limited Company*
 
 
Address:  _____________________________________________________________________
 
_________________________________________________E-mail:
____________________________
 
(3)  Name:                                                                                            
Fax:  _____________________________________________
 
Type:  Individual/Sole Proprietor/Partnership/Limited Company*
 
Address:  _____________________________________________________________________
_________________________________________________E-mail:
____________________________
 
Note:
# Complete unless the Customer (if a company) is incorporated in Hong Kong or is
a foreign company registered under section 333 of the Companies Ordinance of
Hong Kong or if a partnership, sole proprietorship or an individual(s) is
(are) ordinary resident in Hong Kong. The Process Agent is appointed to accept
service of any proceedings in the courts exercising jurisdiction in Hong Kong.

 
* Delete if inapplicable

 
7

--------------------------------------------------------------------------------

 
 
EXECUTION
 
Executed by: 
 
Customer (1): 
 
Signature: __________________________________  Signature: 
_____________________________________
 
Name:       ___________________________________ Name:  
________________________________________
 
Witness:
 
Signature:_____________________________________________________________________
 
Name: ___________________________________  I.D. Card/Passport No.:
________________________________________
 
Address: 
__________________________________________________________________________
 
 
 
Customer (2): 
 
Signature: __________________________________  Signature: 
_____________________________________
 
Name:       ___________________________________ Name:  
________________________________________
 
Witness:
 
Signature:_____________________________________________________________________
 
Name: ___________________________________  I.D. Card/Passport No.:
________________________________________
 
Address: 
__________________________________________________________________________
 
Customer (3): 
 
Signature: __________________________________  Signature: 
_____________________________________
 
Name:       ___________________________________ Name:  
________________________________________
 
Witness:
 
Signature:_____________________________________________________________________
 
Name: ___________________________________  I.D. Card/Passport No.:
________________________________________
 
Address: 
__________________________________________________________________________
 
Note:
 
If the Customer is a company:
 
·
A certified copy of the Customer’s Certificate of Incorporation, Business
Registration Certificate, Memorandum and Articles of Association (“M & A”) or
equivalent constitutional documents and board resolutions should be supplied.

·
It is advisable to insert the title of the authorised signer beside his/her
name.

 
If the Customer is an individual a sole proprietor or partnership:
 
·
A copy of the Customer’s I.D. Card or Passport should be supplied (unless
already supplied).

· 
A certified copy of the sole proprietor’s or partnership’s (as the case may be)
Business Registration Certificate should be supplied.

·
Only one signature is required for each Customer if the Customer is a sole
proprietor.

·
All partners should sign this Agreement if the Customer is a partnership.

 
* Delete if inapplicable
 
8

--------------------------------------------------------------------------------